09-2181-ag
         Rahman v. Holder
                                                                                         BIA
                                                                                   Abrams, IJ
                                                                                A 095 956 702
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 23 rd day of November, two thousand                nine.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                ROBERT A. KATZMANN,
 9                GERARD E. LYNCH,
10                       Circuit Judges.
11       _______________________________________
12
13       A.B.M. SAIFUR RAHMAN, a.k.a. Abm SAIFUR
14       RAHMAN, a.k.a. SAIFUR Abm RAHMAN
15                Petitioner,
16
17                          v.                                  09-2181-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., ATTORNEY GENERAL,
20       UNITED STATES DEPARTMENT OF JUSTICE,
21                Respondent.
22       ______________________________________
23
24
25
 1   FOR PETITIONER:           David J. Rodkin, New York, New York.
 2
 3   FOR RESPONDENT:           Tony West, Assistant Attorney
 4                             General; Blair T. O’Connor,
 5                             Assistant Director; John B. Holt,
 6                             Trial Attorney, Office of
 7                             Immigration Litigation, Civil
 8                             Division, United States Department
 9                             of Justice, Washington, D.C.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioner A.B.M. Saifur Rahman, a native and citizen

16   of Bangladesh, seeks review of the May 7, 2009 order of the

17   BIA affirming the October 24, 2007 decision of Immigration

18   Judge (“IJ”) Steven R. Abrams pretermitting his application

19   for asylum and denying his application for withholding of

20   removal and relief under the Convention Against Torture

21   (“CAT”).     In re A.B.M. Saifur Rahman, No. A 095 956 702

22   (B.I.A. May 7, 2009), aff’g No. A 095 956 702 (Immig. Ct.

23   N.Y. City Oct. 24, 2007).     We assume the parties’

24   familiarity with the underlying facts and procedural history

25   in this case.

26       When the BIA adopts the decision of the IJ and

27   supplements the IJ’s decision, we review the decision of the

28   IJ as supplemented by the BIA.      See Yan Chen v. Gonzales,


                                     2
1    417 F.3d 268, 271 (2d Cir. 2005).     We review the agency’s

2    factual findings under the substantial evidence standard.

3    8 U.S.C. § 1252(b)(4)(B); see also Corovic v. Mukasey, 519

4    F.3d 90, 95 (2d Cir. 2008).     We review de novo questions of

5    law and the application of law to undisputed fact.     See

6    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

7        Rahman does not challenge the IJ’s determination that

8    he was ineligible for asylum because he failed to file his

9    application within the prescribed statutory period.     See

10   8 U.S.C. § 1158(a)(2)(B).     In addition, because Rahman does

11   not challenge the agency’s adverse credibility determination

12   in his brief, he has waived any challenge to that

13   determination.   See Yueqing Zhang v. Gonzales, 426 F.3d 540,

14   541 n.1, 545 n.7 (2d Cir. 2005) (finding that issues not

15   sufficiently argued in the briefs are considered waived and

16   normally will not be addressed on appeal in the absence of

17   manifest injustice).   As either of these grounds is

18   sufficient to sustain the agency’s denial of Rahman’s

19   application for asylum, see 8 U.S.C. § 1158(b)(1)(B)(ii); 8

20   C.F.R. § 1003.2(c)(2); Wang v. Bd. of Immigration Appeals,

21   437 F.3d 270, 274 (2d Cir. 2006); Chen v. I.N.S., 344 F.3d

22   272, 276 (2d Cir. 2003) (per curiam), there is no need to


                                     3
1    address his argument that the IJ erred in concluding that he

2    did not establish a nexus to a protected ground, which, in

3    any event, is foreclosed because he did not present it to

4    the BIA.   See 8 U.S.C. § 1252(d)(1); Zhong v. U.S. Dep’t of

5    Justice, 480 F.3d 104, 122 (2d Cir. 2007).       Moreover, Rahman

6    has abandoned any challenge to the IJ’s denial of his

7    applications for withholding of removal and CAT relief.          See

8    Gui Yin Liu v. INS, 508 F.3d 716, 723 n.6 (2d Cir. 2007)

9    (per curiam).

10       In any event, we find no merit in Rahman’s contention

11   that the IJ improperly denied his motion for a continuance.

12   We review the BIA’s affirmance of an IJ’s decision to deny a

13   motion for a continuance for abuse of discretion. See Rajah

14   v. Mukasey, 544 F.3d 449, 453 (2d Cir. 2008).       As we have

15   noted, IJs have “broad discretion” and “are accorded wide

16   latitude in calendar management.”       Morgan v. Gonzales, 445

17   F.3d 549, 551 (2d Cir. 2006).       An IJ would abuse his

18   discretion in denying a continuance only “if (1) his

19   decision rests on an error of law (such as application of

20   the wrong legal principle) or a clearly erroneous factual

21   finding or (2) his decision – though not necessarily the

22   product of a legal error or a clearly erroneous factual


                                     4
1    finding – cannot be located within the range of permissible

2    decisions.”     Id. at 551-52 (internal quotation marks and

3    alterations omitted).

4        Here, the IJ found that even if Rahman could obtain the

5    order sheet proving that the case against him in Bangladesh

6    was active, it would not establish his eligibility for

7    relief, as the IJ found that the case was “a criminal matter

8    that can be handled by the government of Bangladesh,” and

9    this finding was not clearly erroneous.     In addition, the

10   BIA noted that Rahman did not know what the order sheet

11   would show, and could not articulate how it would be helpful

12   to his claim.     The BIA also observed that, 18 months after

13   the IJ’s decision, Rahman had not submitted the order sheet.

14   Based on this reasoning, we cannot say that the agency

15   committed an error of law, made a clearly erroneous factual

16   finding, or departed from the range of permissible

17   decisions, in denying the continuance.     Furthermore, because

18   the IJ’s adverse credibility determination remains

19   unchallenged, Rahman fails to establish that he suffered

20   actual prejudice.     See Rajah, 544 F.3d at 453.

21        For the foregoing reasons, the petition for review is

22   DENIED.   As we have completed our review, any pending motion


                                     5
1    for a stay of removal in this petition is DISMISSED as moot.

2    Any pending request for oral argument in this petition is

3    DENIED in accordance with Federal Rule of Appellate

 4   Procedure 34(a)(2), and Second Circuit Local Rule 34(b).
 5
 6
 7                              FOR THE COURT:
 8                              Catherine O’Hagan Wolfe, Clerk
 9
10
11                              By:___________________________




                                  6